 Case 3:21-cv-16351-FLW-DEA Document 1 Filed 09/01/21 Page 1 of 5 PageID: 1




RACHAEL A. HONIG
Acting U.S. Attorney
ANGELA E. JUNEAU
Assistant U.S. Attorney
970 Broad Street, Suite 700
Newark, NJ 07102
(862) 240-2409
angela.juneau@usdoj.gov
Attorneys for Defendant United States

                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY

 JAMES HALE,

              Plaintiff,

       v.                               Civil Action No. 21-16351

 UNITED STAES OF AMERICA,
 JOHN DOES 1−10, JANE DOES              NOTICE OF REMOVAL AND
 1−10, and ABC CORP. 1−10,              SUBSTITUTION OF THE UNITED
                                        STATES OF AMERICA
              Defendants.




To: Clerk, Superior Court of New Jersey      Frederick Richard Dunne, Esq.
    Civil Part—Somerset County               Dunne, Dunne and Cohen, LLC
    20 N. Bridge Street                      683 Kearny Avenue, Suite 1
    Somerville, NJ 08876                     Kearny, NJ 07032
                                             Attorney for Plaintiff



      PLEASE TAKE NOTICE that this action previously pending in the Superior

Court of New Jersey, Somerset County, Civil Part, Docket No. SOM-L-719-21 (the

“State Court Action”), is removed by Defendants Lyons VA Medical Center and the

United States Department of Veterans Affairs to the United States District Court

for the District of New Jersey, pursuant to 28 U.S.C. §§ 1442(a)(1) and 2679(d).
 Case 3:21-cv-16351-FLW-DEA Document 1 Filed 09/01/21 Page 2 of 5 PageID: 2




      PLEASE TAKE FURTHER NOTICE that pursuant to 28 U.S.C. § 2679(d, the

United States of America is substituted for the Lyons VA Medical Center and the

United States Department of Veterans Affairs with respect to all claims set forth in

the Complaint. The United States of America, by and through its undersigned

attorneys, respectfully states the following in support of the removal of this matter:

   1. The Complaint in the State Court Action was filed on May 21, 2021. See

      Exhibit A.

   2. Plaintiff named the Lyons VA Medical Center and the United States

      Department of Veterans Affairs as Defendants in his Amended Complaint,

      filed July 8, 2021. See Exhibit B.

   3. In his Amended Complaint, Plaintiff alleges a tort claim. Specifically,

      Plaintiff alleges that he was injured as a result of Defendants’ negligence.

      See Exhibit B ¶¶ 1−3.

   4. Pursuant to 28 U.S.C. § 1442(a)(1), a civil action commenced in state court may

      be removed to the federal district court if the suit involves a claim against

      [t]he United States or any agency thereof or any officer (or any person
      acting under that officer) of the United States or of any agency thereof,
      sued in an official or individual capacity for any act under color of such
      office or on account of any right, title or authority claimed under any Act
      of Congress for the apprehension or punishment of criminals or the
      collection of the revenue.

   5. Removal by the federal government under this statute does not require the

      consent of any other party. See Kordus v. Biomark Intern, LLC, 224 F.R.D.

      590, 592-93 (D. Del. 2004) (citing Akin v. Ashland Chem. Co., 156 F.3d 1030,

      1034 (10th Cir. 1998)).

                                           2
Case 3:21-cv-16351-FLW-DEA Document 1 Filed 09/01/21 Page 3 of 5 PageID: 3




 6. This action may be properly removed pursuant to 28 U.S.C. § 1442(a)(1),

    because it involves a civil action against the United States Department of

    Veterans Affairs, an agency of the United States.

 7. It appears from the affidavit of service that Plaintiff served the Defendant

    United States Department of Veteran Affairs by serving the East Orange VA

    Medical Center. See Exhibit D. This effort did not comply with Federal

    Rule of Civil Procedure Rule 4(i), which governs service of a complaint on a

    United States agency.

 8. Because Plaintiff has not served the United States Department of Veteran

    Affairs in the manner required by Rule 4, Plaintiff has not effected proper

    service. Accordingly, removal pursuant to 28 U.S.C. § 1442(a)(1) is still

    timely under 28 U.S.C. § 1446(b). See Murphy Bros., Inc. v. Michetti Pipe

    Stringing, Inc., 526 U.S. 344 (1999) (“a named defendant’s time to remove is

    triggered by simultaneous service of the summons and complaint, or receipt

    of the complaint, ‘through service or otherwise,’ after and apart from service

    of the summons, but not by mere receipt of the complaint unattended by any

    formal service.”); Calhoun v. Murray, 507 F. App’x. 251, 259-60 (3d Cir. 2012)

    (declining to remand civil action against assistant U.S. attorneys and the

    U.S. Marshals Service after determining 28 U.S.C. § 1446(b)’s 30-day time

    period had not yet commenced); see also Quality Loan Serv. Corp. v. 24702

    Pallas Way, 635 F.3d 1128, 1133 (9th Cir. 2011) (“[A]ctual notice of the action

    is insufficient; rather, the defendant must be notified of the action, and

    brought under a court's authority, by formal process, before the removal
                                        3
Case 3:21-cv-16351-FLW-DEA Document 1 Filed 09/01/21 Page 4 of 5 PageID: 4




    period begins to run”) (citation and internal quotation marks omitted).

 9. Defendants may also properly remove this action because Plaintiff has

    asserted tort claims. Pursuant to 28 U.S.C. § 2679(a), the exclusive remedy

    for a plaintiff seeking to bring a tort claim against an agency or employee of

    the United States acting within the scope of employment is an action under

    the Federal Tort Claims Act (“FTCA”). Under the FTCA, the only proper

    defendant is the United States, not the federal agency or employee. See Dilg

    v. United States Postal Serv., 635 F. Supp. 406, 407 (D.N.J. 1985) (“[T]he

    United States is the only proper defendant in a suit for personal injuries

    arising out of the negligence of federal employees. . . . Individual agencies of

    the United States may not be sued in their own name in such a case”).

 10. Under the FTCA, the United States District Courts have exclusive jurisdiction

    over tort actions filed against the United States, and the United States may

    remove to federal court a civil action commenced upon that claim in state court

    at any time before trial. See 28 U.S.C. §§ 1346(b), 2679(d)(2).

 11. Service of process has not been effected upon the United States in the

    manner specified and required under Rule 4(i) of the Federal Rules of Civil

    Procedure.

 12. According to the Superior Court docket sheet, no trial date for this matter has

    been set by the state court.

 13. A copy of this Notice of Removal will be electronically filed with the Clerk of

    the Superior Court of New Jersey, Somerset County, Civil Part. See Exhibit

    C. Copies of the Notice of Removal also will be served on all parties that
                                         4
 Case 3:21-cv-16351-FLW-DEA Document 1 Filed 09/01/21 Page 5 of 5 PageID: 5




      have appeared in the action.

      THEREFORE, the above-captioned action brought in the Superior Court of

New Jersey, Somerset County, Civil Part, is hereby removed to the United States

District Court for the District of New Jersey for further proceedings, and the United

States of America has been substituted for Defendants United States Department of

Veteran Affairs and the Lyons VA Medical Center pursuant to 28 U.S.C. §§

1442(a)(1) and 2679(a) and (d).



                                              RACHAEL A. HONIG
                                              Acting United States Attorney


                                       By:    /s/ Angela E. Juneau
                                              ANGELA E. JUNEAU
                                              Assistant U.S. Attorney

Dated: September 1, 2021




                                          5
